Citation Nr: 1505131	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  08-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 26, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





REMAND

The Veteran had active service from September 1956 to November 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The instant matter has thrice previously been before the Board.  Most recently, in a March 2014 decision, the Board denied entitlement to TDIU.  (The Board notes that that decision mistakenly listed the issue as entitlement to TDIU prior to June 20, 2012.  However, as explained in a December 2012 decision, the issue before the Board is correctly characterized as entitlement to TDIU prior to June 26, 2012, as that is the effective date of the Veteran's 100 percent rating for his service-connected valvular heart damage, which is his only service-connected disability.  See Locklear v. Shinseki, 24 Vet. App. 311, 314 fn 2 (2011); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989).  The Veteran appealed the Board's denial of TDIU to the United States Court of Appeals for Veterans Claims (Court) and in December 2014, the Veteran's representative and VA's General Counsel filed a joint motion with the Court to vacate the Board's decision, which motion was granted by the Court the same month.  The basis for the Joint Motion included the Board's reliance on inadequate examination and opinion reports to deny entitlement to TDIU.  

Specifically, the parties agreed that opinions rendered by VA examiners in June 2012 and January 2013 were inadequate to rely upon because neither examiner provided an explanation as to how they reached their conclusion that the Veteran's service-connected heart disorder would not prevent him from securing and following a substantially gainful occupation.  Notably, the June 2012 VA examiner opined that the Veteran's valvular heart damage "would not solely prevent him from securing and following a substantially gainful occupation," noting that the "Veteran has other nonservice-connected medical conditions that present functional impairments that would impact physical and sedentary employment."  The parties found that opinion to be unclear as to whether, absent the non-service-connected disabilities, the examiner would have found the Veteran employable, or whether the examiner concluded that the Veteran would still be unemployable, but that those disabilities nevertheless also impair his employability.

Regarding the impact of the functional impact of the Veteran's valvular heart damage, a VA examiner in January 2013 opined that the Veteran would be unable to perform sedentary employment primarily because of his blindness.  The examiner noted that the Veteran gets short of breath with minimal exercise, such as walking more than 100 steps, which he opined would limit some sedentary employment requiring that amount of walking.  The examiner indicated, however, that the Veteran's shortness of breath is mostly related to his obesity rather than his cardiovascular condition.  The examiner then stated that the Veteran's valvular heart damage is "not hemodynamically significant" and that it "does not impact either sedentary or physical employment."  The examiner then similarly concluded that the Veteran was unemployable due to other nonservice-connected factors.  As to this opinion, the parties agreed that "the bare assertion that other, non-service-connected disabilities interfere with [the Veteran's] employability does not adequately address the question presented."  The parties also found it "difficult to understand the examiner's unexplained conclusion that [the Veteran's valvular heart damage] was not 'hemodynamically significant'" given the fact that, prior to June 26, 2012, the Veteran's was evaluated as 60 percent disabled due to that condition.

Accordingly, in light of the parties' Joint Motion, the Board finds that a remand of the issue of entitlement to TDIU prior to June 26, 2012, is necessary.  On remand, the agency of original jurisdiction (AOJ) should obtain a new medical opinion that focuses solely on the functional impact of the Veteran's service-connected heart disability.  In this regard, the Board notes that in its December 2012 action, the Board had requested that the Veteran be examined by a cardiologist.  A review VA Medical Center's (VAMC's) website lists the clinician who proffered the January 2013 opinion as a primary care physician with Board Certifications in Internal Medicine and Nuclear Medicine.  The Board does not question the January 2013 clinician's expertise or ability to render a medical opinion in this case.  However, given that the website shows a number of clinicians with Board Certifications in Cardiovascular Disease, it is unclear why the matter was not referred to one who specializes in cardiovascular disease.  

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's claims folder, to specifically include a copy of this remand and the reports of the VA examinations conducted in June 2012 and January 2013, to be reviewed by a VA clinician who is in Board Certified in Cardiovascular Disease and obtain from him/her an opinion as to whether the Veteran was unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected valvular heart damage prior to June 26, 2012.  

The Board is aware that other clinicians have found the Veteran to be unemployable due to nonservice-connected disabilities.  Thus, in rending this opinion, the clinician should focus on the functional impact of the Veteran's valvular heart damage, which, prior to June 26, 2012, was evaluated as 60 percent disabling.  

The clinician should state whether he/she agrees with the prior opinion that the Veteran's disability is not "hemodynamically significant" and attempt to explain the meaning of this from a functional standpoint.  
If the clinician concludes that the Veteran's valvular heart damage does not render him unable to secure or follow substantially gainful employment, the clinician must explain how he/she arrived at that conclusion.  In other words, the clinician should explain with specificity why the Veteran's heart damage would not preclude sedentary or physical employment.  The clinician is reminded that referring the reader to echocardiogram results is not sufficient.  The clinician should explain the meaning of any relevant echocardiogram result and state why such result would indicate that the Veteran would be able to engage in substantially gainful employment.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

2.  After undertaking any other development deemed appropriate, the AOJ re-adjudicate the issue of entitlement to TDIU prior to June 26, 2012.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


